Exhibit 10.2

WAIVER AND CONSENT TO CREDIT AGREEMENT

WAIVER AND CONSENT (this “Waiver”), dated as of April 10, 2014, among MOMENTIVE
PERFORMANCE MATERIALS HOLDINGS INC., a Delaware corporation (“Holdings”),
MOMENTIVE PERFORMANCE MATERIALS INC., a Delaware corporation (“Intermediate
Holdings”), MOMENTIVE PERFORMANCE MATERIALS USA INC., a Delaware corporation
(the “U.S. Borrower”), MOMENTIVE PERFORMANCE MATERIALS GMBH (formerly known as
BLITZ 06-103 GMBH), a company organized under the laws of Germany (the “German
Borrower”), MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC, an unlimited
company incorporated under the laws of the Province of Nova Scotia (Canada) (the
“Canadian Borrower”, and, together with the U.S. Borrower and the German
Borrower, the “Borrowers”), the Lenders party hereto (collectively, the
“Lenders”), JPMORGAN CHASE BANK, N.A., as administrative agent (in such
capacity, the “Administrative Agent”) and collateral agent under the Second
Amended and Restated Credit Agreement, dated as of April 24, 2013, among
Holdings, Intermediate Holdings, the Borrowers, the Lender and the
Administrative Agent (as amended and modified from time to time prior to the
date hereof, the “Existing Credit Agreement”), JPMORGAN CHASE BANK, N.A., as the
applicable first-lien agent under the ABL Intercreditor Agreement (as defined
below) (in such capacity, the “Applicable First-Lien Agent”) and JPMORGAN CHASE
BANK, N.A., as the authorized representative for the credit agreement secured
parties under the First Lien Intercreditor Agreement (as defined below).

INTRODUCTORY STATEMENT

WHEREAS, the Lenders have made extensions of credit to the Borrowers pursuant to
the terms of the Existing Credit Agreement;

WHEREAS, the Borrowers have notified the Administrative Agent of their inability
to deliver the financial statements required to be delivered under
Section 5.04(b) of the Existing Credit Agreement (a) within the time period set
forth therein and (b) without a qualification as to the going concern as set
forth therein;

WHEREAS, the Borrowers have notified the Administrative Agent of the probability
of Holdings and its Domestic Subsidiaries commencing a proceeding and filing a
petition seeking relief under certain Debtor Relief Laws of the United States;

WHEREAS, Holdings, Intermediate Holdings, the Borrowers, certain Subsidiaries of
the Borrowers, JPMorgan Chase Bank, N.A., as the ABL Facility Collateral Agent
(as defined therein), the Applicable First-Lien Agent and JPMorgan Chase Bank,
N.A., as First-Lien Collateral Agent (as defined therein) are parties to that
certain ABL Intercreditor Agreement, dated as of April 24, 2013 (as amended and
modified from time to time prior to the date hereof, the “ABL Intercreditor
Agreement”);

WHEREAS, JPMorgan Chase Bank, N.A., as the collateral agent for the First Lien
Secured Parties (as defined therein), JPMorgan Chase Bank, N.A., as authorized
representative for the Credit Agreement Secured Parties (as defined therein) and
as authorized representative for the Controlling Secured Party (as defined
therein) (in such capacity, the “Controlling Secured



--------------------------------------------------------------------------------

Party”) and The Bank of New York Mellon Trust Company, N.A., as authorized
representative for the Initial Other First Lien Secured Parties (as defined
therein) are parties to that certain First Lien Intercreditor Agreement, dated
as of November 16, 2012 (as amended and modified from time to time prior to the
date hereof, the “First Lien Intercreditor Agreement”);

WHEREAS, the Lenders constituting the “Required Lenders” have agreed to provide
a waiver of certain Defaults and Events of Defaults under the Existing Credit
Agreement; and

WHEREAS, each of the Applicable First-Lien Agent and the Controlling Secured
Party has agreed to consent to certain actions to be taken in connection with
the commencement of the proceeding and filing of the petition seeking relief
under certain Debtor Relief Laws of the United States, subject to the terms and
conditions set forth below.

NOW THEREFORE, the parties hereto hereby agree as follows:

SECTION 1. Defined Terms. Unless otherwise indicated, capitalized terms used
herein and not otherwise defined herein shall have the meaning given to them in
the Existing Credit Agreement.

SECTION 2. Waiver of Financial Statement Defaults. Upon the First Effective Date
(as defined in Section 3 hereof), the Lenders constituting the “Required
Lenders” hereby (a) waive any Default and Event of Default that may arise as a
result of the Borrowers’ failure to deliver the financial statements for the
fiscal year ended December 31, 2013 that are required to be delivered under
Section 5.04(b) of the Existing Credit Agreement within the time period
specified therein; provided that the foregoing waiver shall terminate on
April 30, 2014, unless such financial statements have been delivered to the
Administrative Agent on or prior to such date and (b) permanently waive any
Default and Event of Default that may arise as a result of the Borrowers’
delivery of the financial statements for the fiscal year ended December 31, 2013
that are required to be delivered under Section 5.04(b) of the Existing Credit
Agreement with an opinion of its accountant containing a qualification as to the
status of Intermediate Holdings and certain of its Material Subsidiaries as a
going concern or statements made in the Form 12(b)-25 filed with the Securities
and Exchange Commission.

SECTION 3. Conditions to Effectiveness of the Waivers in Section 2. The
effectiveness of the Waiver set forth in Section 2 is subject to the receipt by
the Administrative Agent (or its counsel) from each party hereto either (a) a
counterpart of this Waiver signed on behalf of such party or (b) written
evidence satisfactory to the Administrative Agent and the Designated Lender
(which may include telecopy or electronic transmission of a signed signature
page of this Waiver) that such party has signed a counterpart of this Waiver
(the date on which such condition has been satisfied is referred to herein as
the “First Effective Date”).

SECTION 4. Waiver of certain Insolvency Events. Subject to the satisfaction of
the conditions precedent set forth in Section 6 hereof:

(a) Waiver of Bankruptcy Defaults. The Lenders constituting the “Required
Lenders” hereby waive (i) any Default or Event of Default that may arise under
Section 7.01(i) of the Existing Credit Agreement solely as a result of Holdings
and its Domestic Subsidiaries (and excluding, for the avoidance of doubt, the
Canadian Borrower, the German Borrower and

 

2



--------------------------------------------------------------------------------

each Foreign Subsidiary of Holdings) commencing a proceeding and filing a
petition seeking relief under certain Debtor Relief Laws of the United States,
(ii) any Default or Event of Default that may arise under the Existing Credit
Agreement that is attributable to the foregoing action or resulting from the
failure of Holdings or its Domestic Subsidiaries to take actions which such
Person is prohibited from taking by law by virtue of such Person’s status as a
debtor in such proceeding and (iii) any Default or Event of Default that may
arise under Section 7.01(f) of the Existing Credit Agreement as a result of any
Default or Event of Default arising under the foregoing clauses (i) and (ii).

(b) Waiver of Automatic Acceleration. The Lenders constituting the “Required
Lenders” hereby agree, solely with respect to the Canadian Borrower, the German
Borrower and each Foreign Subsidiary of Holdings, that (i) (A) the Commitments
shall not automatically terminate but shall be automatically reduced to a
Revolving Facility Commitment of $19,950,000.00 with a $5,000,000.00 Commitment
to the U.S. Borrower and a $14,950,000.00 Commitment to the German Borrower,
(B) the principal of the Loans then outstanding, together with accrued interest
thereon and any unpaid accrued Fees and all other liabilities of the Canadian
Borrower, the German Borrower and each Foreign Subsidiary of Holdings accrued
under the Existing Credit Agreement and the other Loan Documents shall not
become immediately due and payable upon the commencement of a proceeding or
filing of a petition by Holdings and its Domestic Subsidiaries seeking relief
under certain Debtor Relief Laws of the United States notwithstanding anything
to the contrary set forth in Section 7.01 of the Existing Credit Agreement and
(ii) such Loans and other amounts shall continue to be due and payable by the
Canadian Borrower, the German Borrower and each Foreign Subsidiary of Holdings
in accordance with the terms and conditions of the Existing Credit Agreement as
would have been required had such proceeding not been commenced or such petition
not been filed and (iii) no remedies shall be exercised with respect to
Collateral pledged by the Loan Parties subject to a Foreign Collateral Document
or any Collateral pledged by the Canadian Borrower, the German Borrower or any
Foreign Subsidiary of Holdings as a result of the Events of Default that are
waived under clause (a) above.

(c) Exceptions. Notwithstanding the waivers set forth in clauses (a) and (b),
such waivers shall terminate and the Administrative Agent and the Lenders hereby
reserve any and all of their rights to proceed to protect and enforce their
rights and remedies as a result of any such Events of Default if (i) Holdings
and its Domestic Subsidiaries do not confirm a plan of reorganization that
provides for the payment in full in cash of the Obligations on the earlier of
the effective date of such plan or within 300 days of the date of the filing,
(ii) Holdings or its Domestic Subsidiaries files a plan of reorganization that
fails to provide for the payment in full in cash of the Obligations on the
effective date of such plan, (iii) a Chapter 11 case filed by Holdings or its
Domestic Subsidiaries is converted to a case under Chapter 7 of the Bankruptcy
Code or is dismissed, (iv) an order approving on an interim basis the Acceptable
DIP Financing (as defined in Section 5(a) below) is not entered within 6 days
after commencement of the Chapter 11 case filed by Holdings and its Domestic
Subsidiaries, (v) a final order approving the Acceptable DIP Financing is not
entered within 65 days after commencement of the Chapter 11 case filed by
Holdings and its Domestic Subsidiaries, (vi) there is an event of default in
connection with the Acceptable DIP Financing that is not cured or waived within
5 business days after the occurrence thereof, (vii) a Chapter 11 trustee or an
examiner with expanded powers to manage, operate, or otherwise exercise control
over the estates of Holdings or any of its

 

3



--------------------------------------------------------------------------------

Domestic Subsidiaries is appointed in any of their Chapter 11 cases, (viii) the
capital commitments obtained by Holdings in connection with commencement of the
Chapter 11 case (including the Acceptable DIP Financing and exit financing, and
backstopped equity rights offering commitments described in Section 10(b)) shall
be materially modified or rescinded without the consent of the Administrative
Agent and the Required Lenders or shall expire by its terms, or (ix) the German
Borrower shall have at the end of any week less than 3 million Euros of
unrestricted cash plus available amounts under lines of credit (the “German
Liquidity Covenant”). With respect to clause (ix) in the preceding sentence, the
German Borrower shall provide the Administrative Agent and the Lenders with a
report on Tuesday of each week of its liquidity position as of the end of the
immediately preceding week and shall notify the Administrative Agent in writing
within 3 business days that it does not meet the German Liquidity Covenant and
that such failure remains outstanding and has not been cured. Any such action,
if taken, shall in no event constitute a waiver or other impairment of any other
rights and remedies the Lenders and the Administrative Agent have or in respect
of the Existing Credit Agreement and the other Loan Documents or arising by
contract or applicable law or otherwise, all of such rights and remedies being
cumulative and not exclusive.

(d) Reservation. The Administrative Agent and the Lenders hereby reserve any and
all of their rights to proceed to protect and enforce their rights and remedies
as a result of any Events of Default that are not waived under clauses (a) and
(b) above. Any reference in this Waiver to the Acceptable DIP Financing or any
order approving such financing does not constitute consent by the Administrative
Agent or any Lender to any term or provision thereof that is inconsistent with
the terms and provisions of this Waiver.

(e) Direction. The Designated Lender hereby directs the Applicable First Lien
Agent and the Controlling Secured Party to execute this Waiver and to take any
action required pursuant to this Waiver in accordance with the terms herein.

SECTION 5. Consent to certain Insolvency Events. Upon the Effective Date (as
defined in Section 6 hereof):

(a) Applicable First-Lien Agent Consent to DIP Facility. Pursuant to
Section 2.06(b)(ii) of the ABL Intercreditor Agreement, the Applicable
First-Lien Agent, in connection with the DIP Financing (as defined in the ABL
Intercreditor Agreement) to be incurred in connection with Holdings and its
Domestic Subsidiaries commencing a proceeding and filing a petition seeking
relief under certain Debtor Relief Laws of the United States, hereby consents to
(i) such DIP Financing so long as the terms and conditions of such DIP Financing
are consistent in all material respects with the commitment letter attached
hereto as Exhibit A (the “Acceptable DIP Financing”), subject to changes that do
not increase the principal amount thereof (other than incrementally in an
aggregate amount not to exceed $100,000,000.00), increase the interest rate or
fees (other than pursuant to any flex pricing described therein), extend the
maturity date, or increase the amount of the carve-out (other than as adjusted
by final order of the Bankruptcy Court to provide for the reasonable fees and
expenses of a statutory committee), (ii) the use of any cash collateral
constituting Notes Priority Collateral (as defined in the ABL Intercreditor
Agreement, but excluding any Foreign Notes Priority Collateral as defined
therein) subject to the entry by the court of a debtor in possession financing
and cash collateral order substantially in the form of Exhibit B attached
hereto, (iii) the granting of any Lien on such Notes Priority

 

4



--------------------------------------------------------------------------------

Collateral, and (iv) the granting of any Lien on the ABL Priority Collateral (as
defined in the ABL Intercreditor Agreement) in connection therewith, which Liens
(in each of case (iii) and (iv)) may be senior to or pari passu with the Liens
of the First-Lien Secured Parties (as defined in the ABL Intercreditor
Agreement) on such Notes Priority Collateral or ABL Priority Collateral, as
applicable. Notwithstanding the foregoing, it is understood and agreed that
(A) the foregoing shall not apply with respect to the Liens on the Foreign Notes
Priority Collateral or any other Notes Priority Collateral or the ABL Priority
Collateral pledged by the German Borrower, the Canadian Borrower or any Foreign
Subsidiary of Holdings (the “Foreign Loan Parties”), (B) with respect to the
Foreign Loan Parties, the Liens on the ABL Priority Collateral and the Notes
Priority Collateral securing the ABL Obligations and the First-Priority Lien
Obligations (each as defined in the ABL Intercreditor Agreement), as applicable,
shall remain in place as perfected security interests in such Collateral, with
the priorities set forth in the ABL Intercreditor Agreement with respect
thereto, and will not be affected by the foregoing, (and upon the ABL Facility
Collateral Agent’s (as defined in the ABL Intercreditor Agreement) reasonable
request (after consultation with counsel), and at the sole expense of the Loan
Parties, the Applicable First-Lien Agent and Lenders agree to promptly and duly
execute and deliver further instruments and documents to evidence under the
applicable foreign laws the perfection of such security interests in the
Collateral and the priorities set forth in the ABL Intercreditor Agreement with
respect thereto), (C) the Existing Credit Agreement shall continue to constitute
First-Priority Lien Obligations under the ABL Intercreditor Agreement with
respect to the Foreign Loan Parties and only the First-Lien Collateral Agent
shall have a first priority Lien on the Foreign Notes Priority Collateral and
(D) the Acceptable DIP Financing to be incurred in connection with Holdings and
its Domestic Subsidiaries commencing a proceeding and filing a petition seeking
relief under certain Debtor Relief Laws of the United States (of which the
Foreign Loan Parties will be party) will constitute the ABL Obligations under
the ABL Facility and the ABL Intercreditor Agreement with respect to such
Foreign Loan Parties.

(b) Controlling Secured Party Consent to DIP Facility. Pursuant to
Section 2.05(b) of the First Lien Intercreditor Agreement, the Controlling
Secured Party, in connection with the DIP Financing (as defined in the First
Lien Intercreditor Agreement) to be incurred in connection with Holdings and its
Domestic Subsidiaries commencing a proceeding and filing a petition seeking
relief under certain Debtor Relief Laws of the United States, hereby consents to
the Acceptable DIP Financing, the use of any cash collateral constituting Shared
Collateral (as defined in the First Lien Intercreditor Agreement, but excluding
any Foreign Notes Priority Collateral or other Collateral pledged by the Foreign
Loan Parties) subject to the entry by the court of an order substantially in the
form of Exhibit B attached hereto and the granting of any Lien on such Shared
Collateral in connection therewith, which Liens may be senior to or pari passu
with the Liens of the First-Lien Secured Parties (as defined in the First Lien
Intercreditor Agreement) on such Shared Collateral.

 

5



--------------------------------------------------------------------------------

SECTION 6. Conditions to Effectiveness of the Waivers in Section 4 and Consents
in Section 5. The waivers in Section 4 and the consents in Section 5 shall,
subject to the satisfaction of each of the following conditions, become
effective immediately upon the commencement of the proceeding and filing of the
petition seeking relief under certain Debtor Relief Laws of the United States by
Holdings and its Domestic Subsidiaries:

(a) receipt by the Administrative Agent (or its counsel) from each party hereto
either (i) a counterpart of this Waiver signed on behalf of such party or
(ii) written evidence satisfactory to the Administrative Agent and the
Designated Lender (which may include telecopy or electronic transmission of a
signed signature page of this Waiver) that such party has signed a counterpart
of this Waiver;

(b) the representations and warranties contained in Section 7 hereof being true
and correct in all material respects;

(c) immediately prior to the commencement of the proceeding and filing of the
petition seeking relief under certain Debtor Relief Laws of the United States by
Holdings and its Domestic Subsidiaries, (i) the aggregate outstanding Revolving
Facility Exposure is no greater than $20,700,000.00, (ii) the aggregate
outstanding Revolving Facility Exposure to the U.S. Borrower is no greater than
$5,000,000.00 and (iii) the aggregate outstanding Revolving Facility Exposure to
the German Borrower is no greater than $15,700,000.00;

(d) the Borrowers shall have paid the Designated Lender a consent fee in the
amount of $750,000, which fee shall be paid by increasing the Obligations owed
by the German Borrowers by the amount of such fee but without increasing the
Commitments that were automatically reduced pursuant to Section 4(b), it being
understood that (i) any amount by which such fee, when added to the other
outstanding Obligations exceeds the reduced Commitments shall not result in an
immediate obligation of the Borrowers to pay the Obligations in order to
eliminate such excess and (ii) the payments thereafter on the outstanding
Obligations of the German Borrower may not at any time be re-borrowed if the
re-borrowing would result in the outstanding Obligations of the German Borrower
then exceeding the reduced Commitment to the German Borrower;

(e) the Borrowers shall have paid all of the interest, fees and expenses then
due and payable by any Loan Party to the Administrative Agent and the Lenders,
including the documented fees and expenses of Bingham McCutchen LLP, counsel to
the Designated Lender, any documented fees and expenses of counsel to the
Administrative Agent, and the EUR 20,000 fee to be incurred by the Designated
Lender in connection with the German collateral verification described in
Section 10;

(f) the Designated Lender shall have received a fully executed version of
Exhibit A providing debtor in possession and exit financing commitments;

(g) the Designated Lender shall have received satisfactory assurances that
(1) the Canadian Borrower, the German Borrower and the other Foreign
Subsidiaries of Holdings have not commenced a proceeding under Debtor Relief
Laws upon the commencement of the proceeding and filing of the petition seeking
relief under certain Debtor Relief Laws of the United States by Holdings and its
Domestic Subsidiaries, and (2) the DIP Financing and related transactions in
connection with the petition seeking relief under certain Debtor Relief Laws by
Holdings and its Domestic Subsidiaries shall not result in the creation of any
pari passu or senior Liens on the Foreign Notes Priority Collateral; and

 

6



--------------------------------------------------------------------------------

(h) the Designated Lender shall have received satisfactory evidence that the
German Borrower and the other German Loan Parties have approved the transactions
contemplated by this Waiver, including the Commitment reductions described in
Section 4(b).

The Designated Lender shall provide confirmation to the Borrowers and the
Administrative Agent of the satisfaction of the conditions set forth in this
Sections 6(e), (f), (g), and (h) on the day on which the last remaining
condition is satisfied.

SECTION 7. Representations, Warranties. Each Loan Party party hereto represents
and warrants to the Administrative Agent and the Lenders that:

(a) after giving effect to this Waiver, the representations and warranties
contained in the Existing Credit Agreement are true and correct in all material
respects as though made on and as the First Effective Date (except to the extent
such representations and warranties expressly relate to an earlier date, in
which case such representations and warranties (i) are true and correct in all
material respects as of such earlier date or (ii) relate to the financial
condition of Holdings and its Subsidiaries giving rise to the commencement of
any proceeding or the filing of any petition by such Person under Debtor Relief
Laws of the United States).

(b) before and after giving effect to this Waiver, with the sole exception of
Defaults and Events of Default waived pursuant to Section 2 and Section 4
hereof, no Default or Event of Default has occurred and is continuing or will
occur and be continuing; and

(c) this Waiver has been duly authorized, executed and delivered by the
Borrowers and constitutes the legal, valid and binding obligation of the
Borrowers, enforceable against them in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, fraudulent conveyance, reorganization or other similar laws
generally affecting creditors’ rights and by equitable principles (regardless of
whether enforcement is sought in equity or at law).

SECTION 8. Covenants. Each Loan Party party hereto agrees that such Loan Party
will (or will cause) all interest, fees and expenses due and payable by any Loan
Party to any of the Administrative Agent or the Lenders in connection with the
Existing Credit Agreement to be paid from time to time, including as provided in
the debtor in possession financing and cash collateral order described in
Section 5 above and including the reasonable documented fees and out-of-pocket
expenses of Bingham McCutchen LLP, counsel to the Designated Lender, and the
reasonable documented fees and out-of-pocket expenses of counsel to the
Administrative Agent.

SECTION 9. Reaffirmation of Obligations; Release of Claims.

(a) The Borrowers each hereby reaffirm the Obligations and such Obligations
shall remain in full force and effect on a continuous basis after giving effect
to this Waiver. The Borrowers each hereby confirm that the Loan Documents to
which such Person is a party or is otherwise bound, and all Collateral
encumbered thereby, will continue to guarantee or secure, as the case may be, to
the fullest extent possible in accordance with the Loan Documents, the payment
and performance of the Obligations, as the case may be, including, without
limitation, the payment and performance of all such applicable Obligations that
are joint and several

 

7



--------------------------------------------------------------------------------

obligations now or hereafter existing. In respect of the German Borrower this
confirmation is subject to the limitations set out in Section 2.07(b) of the
Guarantee Agreement which shall apply mutatis mutandis. The Borrowers each
hereby acknowledge and agree that nothing in this Waiver shall constitute a
novation or termination of the Obligations, or otherwise release any Person
liable for the Obligations or any Collateral securing the Obligations.

(b) Each Loan Party unconditionally, freely, voluntarily and after consultation
with counsel releases, waives and forever discharges (and further agrees not to
allege, claim or pursue) any and all claims, rights, liabilities, causes of
action, counterclaims or defenses of any kind whatsoever, in contract or in
tort, at law or in equity, which such Loan Party may have against the
Administrative Agent, the Applicable First-Lien Agent, the Controlling Secured
Party or the Lenders or any of their respective directors, officers, employees,
agents, advisors or other representatives on account of any act, condition,
event, liability, obligation, demand, covenant, indebtedness, claim, right,
cause of action, suit, damage, defense, circumstance or matter of any kind
whatsoever which existed, arose or occurred at any time prior to the Effective
Date in connection with this Waiver, any Loan Document, any Loan, or any other
obligations of such Loan Party under this Waiver or any Loan Document or the
transactions contemplated by this Waiver or any Loan Document. Each Loan Party
hereby expressly waives and releases any right or claim it may have to offset
its obligations under any Loan Document or with respect to any Loan (or interest
payable thereon), including the repayment in full of the outstanding principal
amount (or interest payable thereon, including default interest) of each Loan,
resulting from or arising out of any claim released hereunder. Nothing in this
paragraph shall be deemed to be an acknowledgment by the Administrative Agent,
the Applicable First-Lien Agent, the Controlling Secured Party or any Lender of
the existence or validity of any present or future claim of any Loan Party
against the Administrative Agent, the Applicable First-Lien Agent, the
Controlling Secured Party or such Lender with respect to the Loan Documents,
this Waiver, the Loans (or interest payable thereon) or any of the requests
granted by the Lenders under this Waiver.

SECTION 10. Further Assurances. (a) At any time and from time to time, upon the
Administrative Agent’s request and at the sole expense of the Loan Parties, each
Credit Party will promptly and duly execute and deliver any and all further
instruments and documents and take such further action as the Administrative
Agent reasonably deems necessary to effect the purposes of this Waiver. Without
limiting the generality of the foregoing, the German Borrower and the other
German Loan Parties (i) shall cooperate with the Designated Lender’s review and
verification of the Collateral located in Germany (which review and verification
by the Designated Lender to the extent legally allowable and possible shall be
completed or deemed waived by April 25, 2014), (ii) shall correct any
deficiencies in the Collateral identified in such review within 30 days after
notice from the Designated Lender, and (iii) shall pay the out-of-pocket costs
incurred by the Designated Lender in connection with such review and
verification, in an amount not to exceed EUR 20,000 for the review plus an
additional EUR 20,000 in connection with the correction of any deficiencies. The
failure of the German Borrower or the other German Loan Parties to comply with
their agreements in the preceding sentence shall constitute an Event of Default
under the Existing Credit Agreement.

(b) Within thirty (30) days of the date of this Waiver, the US Borrower shall
deliver to the Administrative Agent and the Designated Lender a backstop
commitment providing for the financial commitment of one or more credit worthy
parties to provide a

 

8



--------------------------------------------------------------------------------

backstop of an equity rights offering in conjunction with the US Borrower’s
chapter 11 case. The backstop commitment shall be deemed acceptable to the
Designated Lender in the event it provides for an equity investment in the US
Loan Parties of not less than $550,000,000.00, a fee of not more than 5% of the
equity commitment payable in cash or kind, and otherwise contains terms and
conditions ordinary and typical for backstop commitments offered to companies
reorganizing under chapter 11. Failure of the US Borrower to satisfy the
condition in the preceding sentence shall constitute an Event of Default under
the Existing Credit Agreement.

SECTION 11. Loan Documents. This Waiver shall constitute a “Loan Document” and
all obligations included in this Waiver as to the Existing Credit Agreement
(including, without limitation, all obligations for the payment of fees and
other amounts and expenses) shall constitute “Obligations” under the Existing
Credit Agreement.

SECTION 12. Full Force and Effect. Except as expressly set forth herein, this
Waiver does not constitute a waiver or a modification of any provision of any of
the Existing Credit Agreement or a waiver of any Event of Default under the
Existing Credit Agreement other than as specified herein. This Waiver shall be
limited precisely as written and shall not be deemed (a) to be a consent granted
pursuant to, or a waiver or modification of, any other term or condition of the
Existing Credit Agreements or any of the instruments or agreements referred to
therein or (b) to prejudice any right or rights which the Administrative Agent
or the Lenders may now have or have in the future under or in connection with
the Existing Credit Agreement or any of the instruments or agreements referred
to therein. The Existing Credit Agreement and the other Loan Documents shall
continue in full force and effect in accordance with the provisions thereof on
the date hereof and are hereby ratified and affirmed.

SECTION 13. References. Whenever the term “Credit Agreement” is referred to in
the any of the Loan Documents or any of the instruments, agreements or other
documents or papers executed or delivered in connection therewith, such
reference shall be deemed to mean the Existing Credit Agreement as modified by
this Waiver. As used in the Existing Credit Agreement, the terms “Agreement”,
“this Agreement”, “herein”, “hereafter”, “hereto”, “hereof”, and words of
similar import, shall, unless the context otherwise requires, mean the Existing
Credit Agreement as modified by this Waiver.

SECTION 14. APPLICABLE LAW. THIS WAIVER AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATING TO THIS WAIVER SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAWS OF THE STATE OF NEW YORK. EACH PARTY HERETO HEREBY
AGREES AS SET FORTH IN SECTION 9.11 AND 9.15 OF THE EXISTING CREDIT AGREEMENT AS
IF SUCH SECTIONS WERE SET FORTH IN FULL HEREIN.

SECTION 15. Counterparts. This Waiver may be executed in two or more
counterparts, each of which shall constitute an original, but all of which when
taken together shall constitute but one instrument. Delivery of an executed
counterpart of a signature page of this Waiver by facsimile transmission or
electronic photocopy (i.e., “.pdf”) shall be effective as delivery of a manually
executed counterpart hereof.

 

9



--------------------------------------------------------------------------------

SECTION 16. Headings. The headings of this Waiver are for the purposes of
reference only and shall not affect the construction of or be taken into
consideration in interpreting this Waiver.

SECTION 17. Notices. All notices hereunder shall be given in accordance with the
provisions of Section 9.01 of the Existing Credit Agreement.

[Signature pages follow.]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereby have caused this Waiver to be duly
executed as of the date first written above.

 

MOMENTIVE PERFORMANCE MATERIALS HOLDINGS INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP Finance and Treasurer MOMENTIVE
PERFORMANCE MATERIALS INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP Finance and Treasurer MOMENTIVE
PERFORMANCE MATERIALS USA INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP Finance and Treasurer MOMENTIVE
PERFORMANCE MATERIALS GMBH (formerly known as BLITZ 06-103 GMBH) By:  

/s/ Robert Gnann

Name:   Dr. Robert Gnann Title:   SVP & Managing Director

 

Signature Page to Waiver



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS NOVA SCOTIA ULC By:  

/s/ William H. Carter

Name:   William H. Carter Title:   Director & CEO

 

Signature Page to Waiver



--------------------------------------------------------------------------------

JPMORGAN CHASE BANK, N.A., as Administrative Agent By:  

/s/ Charles O. Freedgood

Name:   Charles O. Freedgood Title:   Managing Director

 

Signature Page to Waiver



--------------------------------------------------------------------------------

GENERAL ELECTRIC CAPITAL CORPORATION, as Designated Lender and a Lender By:  

/s/ Rebecca A. Ford

Name:   Rebecca A. Ford Title:   Duly Authorized Signatory

 

Signature Page to Waiver



--------------------------------------------------------------------------------

Momentive Acknowledgement

The undersigned acknowledge this Waiver and confirm that its obligations under
the Guarantee Agreement and the other Loan Documents to which it is a party
remain in full force and effect after giving effect to this Waiver.

 

MOMENTIVE PERFORMANCE MATERIALS USA INC. By:  

/s/ Anthony B. Greene

Name:   Anthony B. Greene Title:   President & Chief Executive Officer MOMENTIVE
PERFORMANCE MATERIALS WORLDWIDE INC. By:  

/s/ Anthony B. Greene

Name:   Anthony B. Greene Title:   President & Chief Executive Officer MOMENTIVE
PERFORMANCE MATERIALS QUARTZ, INC. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP – Finance & Treasurer MPM SILICONES,
LLC By:   Momentive Performance Materials USA Inc., its sole member By:  

/s/ Anthony B. Greene

Name:   Anthony B. Greene Title:   President & Chief Executive Officer MOMENTIVE
PERFORMANCE MATERIALS SOUTH AMERICA INC. By:  

/s/ Anthony B. Greene

Name:   Anthony B. Greene Title:   President & Chief Executive Officer

 

Signature Page to Waiver



--------------------------------------------------------------------------------

MOMENTIVE PERFORMANCE MATERIALS CHINA SPV INC. By:  

/s/ Anthony B. Greene

Name:   Anthony B. Greene Title:   President & Chief Executive Officer JUNIPER
BOND HOLDINGS I LLC By:   Momentive Performance Materials Inc.,   its sole
member By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP – Finance & Treasurer JUNIPER BOND
HOLDINGS II LLC By:   Momentive Performance Materials Inc.,   its sole member
By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP – Finance & Treasurer JUNIPER BOND
HOLDINGS III LLC By:   Momentive Performance Materials Inc.,   its sole member
By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP – Finance & Treasurer

 

Signature Page to Waiver



--------------------------------------------------------------------------------

JUNIPER BOND HOLDINGS IV LLC By:   Momentive Performance Materials Inc.,   its
sole member By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Sr. VP – Finance & Treasurer MOMENTIVE
PERFORMANCE MATERIALS QUARTZ GMBH By:  

/s/ George F. Knight

Name:   George F. Knight Title:   General Manager MOMENTIVE PERFORMANCE
MATERIALS SILICONES B.V. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   General Manager MOMENTIVE PERFORMANCE
MATERIALS LTD. By:  

/s/ George F. Knight

Name:   George F. Knight Title:   Director

 

Signature Page to Waiver